Case 2:18-cr-00118-MLCF-JVM Document 97 Filed 06/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 18-118
v. * SECTION: “F” (1)
ALEX MADRIAGA *
e 8  &
FACTUAL BASIS

Defendant ALEX MADRIAGA (“MADRIAGA”) has agreed to enter a plea of guilty to
the one-count Bill of Information charging him with knowingly making a false record concerning
wildlife intended to be transported in foreign commerce, in violation of the Lacey Act, 16 U.S.C.
§§ 3372(d)(2) and 3373(d)(3)(B). Were this matter brought to trial, the United States would prove,
through competent witnesses and documentary evidence, the following facts beyond a reasonable
doubt.

MADRIAGA is a veterinarian licensed to practice veterinary medicine in California, and
resides at 4706 Saint Andrews Street, Buena Park, California. MADRIAGA works part time at a
veterinary clinic in Buena Park, California. He is an accredited veterinarian under the United States
Department of Agriculture’s National Veterinary Accreditation program whose purpose is to
provide training and information to private practice veterinarians, to ensure the health of livestock
and animals, and to protect public health.

The Conventional on International Trade in Endangered Species (“CITES”) is a
multilateral treaty which provides a mechanism for regulating international trade in species whose
continued survival is considered threatened by trade.

On July 12, 2015, MADRIAGA signed a veterinary health certificate “the certificate”

containing false information for the export of exotic birds from Louisiana to Taiwan at the request
Case 2:18-cr-00118-MLCF-JVM Document 97 Filed 06/12/19 Page 2 of 2

of co-defendant William S. McGinness’ (“McGinness”) a bird breeder, exporter, and owner of
Bill’s Birds. Among other things, the certificate falsely listed the address of Bill’s Birds as 78490
Church Road, Folsom LA, 70437, when in fact Bill’s Birds is located in Buena Park, California,
that the certificate was issued in Louisiana, when in fact it was issued in California, and that the
birds were quarantined for 21 days in Louisiana, when in fact they were not quarantined.
MADRIAGA knew this information to be false and that McGinness was planning to use the
veterinary certificate to obtain approval from the Fish and Wildlife Service to export birds to
Taiwan.

MADRIAGA received $30 in compensation from McGinness for signing the breeder’s
certificate.

APPROVED AND ACCEPTED:

Mpg ots (aaa leo lA-lF

MARY D&E CARRAWAY Date
Trial Attorney
Department of Justice, ENRD

ZF EZ 6-614
GREGORY M. KENN Date
Assistant United StatesAttorney

a CAPITELLL — Cardld _A 7 AAG

‘Attorney for the Defendant Alex Madriaga

ao C-- Iv - 19
ALEX MADBRIAGA Date
Defendant

 

 
